Wells Fargo Funds Management, LLC 525 Market Street, 12th Floor San Francisco, CA 94105 March 1, 2011 Via EDGAR EDGAR Operations Branch Division of Investment Management Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Wells Fargo Funds Trust (the “Trust”) Post-Effective Amendment No. 185 to Registration Statement No. 333-74295/811-09253 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Trust hereby certifies that (i) for each fund listed in Exhibit A, the form of the Fund’s prospectuses and Statement of Additional Information that the Trust would have filed under Rule 497(c) under the Act would not have differed from the prospectuses and Statement of Additional Information contained in the Trust's recent post-effective amendment (Post-Effective Amendment No. 185 to Registration Statement No. 333-74295/811-09253) (the "Amendment"); and (ii) the text of the Amendment was filed electronically via EDGAR on February 24, 2011. If you have any questions, please contact Maureen Towle at (617) 210-3682. Sincerely, /s/ Maureen Towle Maureen Towle Senior Counsel Exhibit A Funds Trust Wells Fargo Advantage Asia Pacific Fund Wells Fargo Advantage Disciplined Global Equity Fund Wells Fargo Advantage Diversified International Fund Wells Fargo Advantage Emerging Markets Equity Fund Wells Fargo Advantage Global Opportunities Fund Wells Fargo Advantage International Equity Fund Wells Fargo Advantage Intrinsic World Equity Fund
